Citation Nr: 1018575	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  06-32 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 
1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The Veteran provided testimony at an October 2008 hearing 
before the undersigned.  A transcript of the proceeding is 
associated with the claims folder.  

The Board remanded the Veteran's appeal in January 2009 and 
August 2009.  The Board is satisfied that there has been 
substantial compliance with the remand directives and it may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

 
FINDING OF FACT

Reiter's syndrome was not manifested during service and is 
not shown to be causally or etiologically related to service.


CONCLUSION OF LAW

Reiter's syndrome was not incurred in or aggravated by active 
service.
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The appeal was initiated by a claim to reopen.  Complete 
notice was sent in July 2004 and September 2008 letters and 
the claim for service connection was reopened in a January 
2009 Board decision.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Thereafter, the claim of service connection was 
readjudicated in a January 2010 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records, afforded the Veteran 
examinations to determine the etiology of his condition, 
provided the Veteran an opportunity to testify before the 
Board, and assisted the Veteran in obtaining evidence.  Based 
on the foregoing, all known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file, and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.   


Discussion

The Veteran contends that he currently suffers from Reiter's 
syndrome which is the result of the venereal disease he 
sustained during service.  He further contends that while he 
was treated for venereal disease in service, he was 
misdiagnosed, and not properly treated for Reiter's syndrome 
until September 1980.  The Veteran also contends that as 
early as six months after discharge from service, he 
experienced symptoms associated with the disorder, including 
stomach problems and swelling of the joints, and these 
symptoms continued to worsen subsequently.    

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic 
disease in service and (2) present manifestations of the same 
disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  
Alternatively, the claimant may establish service connection 
by continuity of symptomatology.  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 
Vet. App. at 495. 

The Veteran's February 1966 induction physical examination 
and related Report of Medical History are negative for 
complaints, treatment, or a diagnosis of Reiter's syndrome.  
The induction examination noted a diagnosis of a visual 
defect.    

The report of a March 1967 Replacement Health Record included 
a normal clinical evaluation of all systems and no pertinent 
defects or diagnoses.  The Veteran's service treatment 
records (STRs) demonstrate that he reported to sick call and 
was diagnosed and treated for Gonorrhea in October 1967.  
Records indicate that he also received medical treatment in 
November and December 1968 for sores on his penis, as well 
as, in January 1969, for secretion of milky fluid from his 
penis.  A February 1969 record demonstrates that the lesions 
on the Veteran's penis had cleared up and were asymptomatic.  
The Veteran was diagnosed with refractive error in December 
1967 and November 1968.     

The Veteran's February 1969 separation physical examination 
is negative for complaints, treatment, or a diagnosis of 
Reiter's syndrome.  Clinical evaluation of all systems was 
normal.  

In a June 1969 rating decision, service connection was 
granted and an initial 10 percent rating assigned for 
psychophysiological gastrointestinal reaction.

Post-service private treatment records dated September and 
October 1980 demonstrate that the Veteran was diagnosed with 
Reiter's syndrome.  In an October 1980 letter, Dr. J.C. noted 
the Veteran's reported history of initial onset of Reiter's 
Syndrome in August/September 1968 and a recurrence in 
December 1968 and January 1969.  Dr. J.C. stated that the 
Veteran's diagnosis of Reiter's syndrome is based upon a 
history of fleeting conjunctivitis and urethritis with the 
classic circinate balanitis lesion of Reiter's syndrome.  Dr. 
J.C. further stated that the Veteran has had Reiter's 
syndrome since his service in Vietnam. 

In November 1980, the Veteran underwent a VA examination at 
which time he reported a history of stomach disturbances 
while in service, for which he received treatment, as well as 
current stomach discomfort.  He further reported a history of 
several recurrent episodes of Gonorrhea, which he treated 
with oral medication, while in-service.  He also reported 
that he recently had a bone spur removed from the back of his 
left heel.  

Following examination, the examiner concluded that there was 
no clinical evidence for a diagnosis of Reiter's syndrome.  

In January 1981, the Veteran sought a second opinion 
regarding Reiter's syndrome from Dr. C.D.  The Veteran 
provided a history of venereal urethritis, which he indicated 
began in 1969, while in Vietnam.  The Veteran reported that 
he had intermittent urethritis over the next five years, 
which he was told was gynecoccal.  He further reported that 
he was diagnosed with Achilles tenosynovitis on the left 
side, and continued to have recurrent heel pain, as well as 
experience bouts of urethritis.  Following examination, Dr. 
C.D. reported that the Veteran's clinical history was 
consistent with Reiter's syndrome, although slightly 
atypical, indicating, that the question of concomitant bowel 
disease as a cause of arthritic symptoms was part of a 
previous work up.  

In March 2008, a VA examiner reviewed the Veteran's claims 
file and noted that the Veteran was diagnosed with refractive 
error in November 1968 during service.  The examiner further 
noted that the Veteran was subsequently seen for sores on his 
groin and penis in November 1968 and six times thereafter for 
the same problem, with the last treatment note in February 
1969, which stated that the lesions on the Veteran's penis 
are cleared and asymptomatic.  The examiner noted that there 
was no record regarding symptoms consistent with 
postinfectious arthritis, urethritis and conjunctivitis or 
anterior uveitis in the Veteran's service treatment records 
during February 1969 or after that period.  

Regarding reactive arthritis, the examiner explained that the 
term is used in a general sense to refer to rheumatic 
disorders that appear following an episode of infection, as 
long as the inducing pathogen was not detected in the 
affected joint.  The examiner further explained that the term 
"reactive arthritis" is also used to refer to the triad of 
postinfectious arthritis, urethritis, and conjunctivitis, 
once called Reiter's syndrome.  However, in this case, there 
was no medical evidence of symptoms consistent with post-
infectious arthritis, urethritis, and conjunctivitis in the 
Veteran's service treatment records or after that period.  
Based on the aforementioned, the examiner opined that the 
joint problems the Veteran currently has are less likely than 
not caused by or a result of the eye problem and sore on his 
groin and penis that the Veteran experienced in November 1968 
to February 1969.     

In October 2008, the Veteran's brother, niece, daughter, 
friend, and son-in-law submitted statements on behalf of the 
Veteran.  The Veteran's brother reported that the Veteran has 
complained of pain in his heel, persistent indigestion, 
diarrhea, and muscular and joint pain, as well as swelling 
since he returned from Vietnam in 1974.  His daughter and 
son-in-law reported that the swelling in the Veteran's feet 
often require him to use a wheel chair.  His niece reported 
that the swelling in the Veteran's legs and feet has 
progressively worsened.  The Veteran's friend reported that 
the swelling of the Veteran's left leg and foot has worsened 
over the years.     

The Veteran was afforded a VA examination in February 2009, 
at which time he reported that he was diagnosed with 
Gonorrhea two times in 1967 and once in 1968, and treated 
with antibiotics, while in service.  The Veteran further 
reported that he has been diagnosed with gouty arthritis, 
including in his feet.  The Veteran indicated that he was 
diagnosed with Reiter's syndrome in 1981.  

Following physical examination, the examiner diagnosed 
Reiter's syndrome and unrelated gouty arthritis.  The 
examiner noted that there was no diagnosis of Reiter's 
syndrome in service.  The examiner concluded that the 
Veteran's current Reiter's syndrome, or joint problems, could 
not be related to service without the resort to speculation 
based on the currently available information.  

The Board determined that the opinion was inadequate and 
remanded the claim for another examination.  The Veteran was 
afforded a VA examination in November 2009.  Following 
physical examination and review of the Veteran's claims file, 
the examiner diagnosed the Veteran with reactive arthritis, 
opining that the Veteran's condition is less likely than not 
caused by, or a result of service.  In providing this 
diagnosis, the examiner detailed the Veteran's in-service 
complaints and treatment for refractive error of the eye and 
sores on the groin and penis.  With regard to the 1980 
private opinion which provided a diagnosis of Reiter's 
Syndrome and related it to service, this examiner observed 
that it was based upon the Veteran's reported history, not 
his medical treatment records.  This examiner commented that 
if the physician had reviewed the service treatment records 
he would have noted that the Veteran was not diagnosed with 
conjunctivitis in service; he was only diagnosed with 
Gonorrhea.  

Post-service VA treatment records dated in October 2002 to 
the present demonstrate that Veteran has reported a history 
of Reiter's syndrome since the 1970's.  An October 2002 chart 
entry noted a diagnosis of Reiter's syndrome.  In October 
2007, the Veteran reported frequent vesicular formation on 
his penis, urethritis and conjunctivitis which occurred two 
times in the past year, as well as, recurrent pain and 
swollen feet.  A December 2007 rheumatology consultation 
noted episodic pain and swelling of the left foot, etiology 
unknown.  A November 2009 chart entry included a review of 
the Veteran's recent complaints and treatment history and a 
diagnosis of episodic arthritis, etiology unknown.  

Upon review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for Reiter's syndrome.  The Veteran's STRs 
include treatment for gonorrhea and a diagnosis of refractive 
error of the eye.  He has complained of intermittent bouts of 
gonorrhea since service and been diagnosed with reactive 
arthritis (also known as Reiter's syndrome).  However, the 
preponderance of the medical evidence does not relate the 
condition to service.  

The Veteran's service treatment records and February 1969 
separation physical examination do not include a diagnosis or 
history of Reiter's Syndrome.  The November 1980 VA 
examination included the determination that there was no 
clinical evidence for a diagnosis of Reiter's syndrome.    

Although the October 1980 from Dr. J.C. provided a diagnosis 
of Reiter's Syndrome and related it to the Veteran's service, 
that opinion appears to be based on the Veteran's report that 
the condition had its onset in service.  The Veteran is 
competent to state that he experienced symptoms in service; 
he is not competent to say that his in-service complaints 
were Reiter's Syndrome.  Jandreau, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As detailed in the discussion above, there was no diagnosis 
of Reiter's Syndrome in the service treatment records and the 
March 2008 VA examiner specifically commented that there was 
no medical evidence of symptoms consistent with post-
infectious arthritis, urethritis, and conjunctivitis (the 
triad which the examiner said makes up Reiter's Syndrome) in 
service.  Further, the November 2009 VA examiner noted that 
the basis of Dr. J.C.'s opinion was not supported by the 
evidence of record.  A medical opinion premised upon an 
unsubstantiated account is of no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993).  Additionally "a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

The January 1981 private physician indicated that the 
Veteran's clinical history was consistent with Reiter's 
syndrome, but did not relate it to service.  

The March 2008 VA examiner found no record of symptoms 
consistent with postinfectious arthritis, urethritis, and 
conjunctivitis in the Veteran's service treatment record and, 
given that, opined that the joint problems the Veteran 
currently has are less likely than not caused by or a result 
of the eye problem and sore on his groin and penis that the 
Veteran experienced in November 1968 to February 1969.     

The February 2009 VA examiner concluded that the Veteran's 
condition could not be related to service without the resort 
to speculation.  The Board finds that the February 2009 
opinion amounts to non-evidence with regard to whether the 
Veteran's Reiter's syndrome is due to his service.  See 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (a medical 
opinion in which the medical professional does not opine on a 
specific question asked by VA is non-evidence as to that 
question).  The Board remanded the case to obtain an adequate 
opinion.  

The November 2009 VA examination provides a current diagnosis 
of reactive arthritis (Reiter's syndrome), but upon extensive 
review of the record, the examiner opined that the Veteran's 
condition is less likely than not caused by, or a result of 
service.  In providing this opinion, the examiner noted the 
March 2008 VA examiner's summary of the Veteran's in-service 
treatment.  The examiner also noted that the 1980 private 
physician's statement which provided a positive nexus opinion 
was based upon what the Veteran reported history, which is 
not supported by his treatment records.  

While the Veteran is competent to describe the symptoms he 
has experienced, his opinion does not constitute competent 
medical evidence of causation.  Espiritu, 2 Vet. App. at 492.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply and the claim of 
service connection is denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. 49 (1990).    



ORDER

Service connection for Reiter's syndrome is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


